 

Exhibit 10.29

 

COMMERCIAL Month-to-Month LEASE

 

This Month-to-Month Lease (this, “lease”) is made between 5550 Nicollet, LLC.,
herein called Lessor, and CQENS Technologies Inc., herein called Lessee.

 

Lessee hereby offers to lease from Lessor office space in the premises situated
in the City of Minneapolis, County of Hennepin, State of Minnesota, described as
5550 Nicollet Avenue, Minneapolis, MN 55419, upon the following TERMS and
CONDITIONS:

 

TERM, RENT and OPERATING EXPENSES

 

Lessor demises a one-room office space within the above premises (the “demised
space”) along with the use of common areas and boardroom(s), and reception
services, telephone and internet provided (all described further in this
agreement) on a month-to-month basis, commencing on January 1, 2020 and
terminating on December 31, 2020 or sooner as provided herein for a 1-year total
of rent and services (“rent”) of nine thousand three hundred dollars ($9,300)
over this term paid in equal monthly installments of seven hundred seventy-five
($775).

 

All rent will be billed and payable in equal installments in advance on the
first day of each month and no later than the tenth day of said month, for that
month’s rental, during the term of this lease. All rental payments shall be made
to Lessor at the address specified above.

 

COMMON AREA USAGE and SERVICES

 

Lessee shall have access to and use of the common areas on an as needed as
available basis including but not limited to the Board Room(s), lunch room,
restroom(s), large meeting space(s), and use of equipment such as
television/monitor, projection screen, LCD projector, flipcharts,
copier/scanner/facsimile, telephone, internet, server/back-up, coffee
maker/coffee. Some spaces may need to be reserved and can be done so with
receptionist. In addition during the normal hours 8 am to 5 pm of the normal
work week, Monday to Friday excluding holidays, Lessee shall enjoy the shared
services of the receptionist who will provide messaging service, phone
answering, call forwarding, greeting of guests and visitors, and general
administrative functions.

 

UTILITIES

 

All applications and connections for necessary utility services on the premises
shall be made in the name of Lessor only, and Lessor shall be solely liable for
utility charges as they become due, including those for sewer, water, gas
electricity, and telephone/internet services.

 



   

 

 

LESSORS REMEDIES on DEFAULT

 

Should Lessee default in the payment of rent, or defaults in the performance of
any of the other covenants or conditions hereof, Lessor may give Lessee notice
of such default and if Lessee does not cure any such default within sixty (60)
days, after the giving of such notice (or if such other default is of such
nature that it cannot be completely cured within such period, of Lessee does not
commence such during within said sixty (60) days and thereafter proceed with
reasonable diligence and in good faith to cure said default), then Lessor may
terminate this lease on not less than thirty (30) days notice to Lessee. On the
date specified in such notice the term of this lease shall terminate, and Lessee
shall then quit and surrender the premises to Lessor, but Lessee shall remain
liable as hereinafter provided. If this lease shall have been so terminated by
Lessor, Lessor may at any time thereafter resume possession of the premises by
any lawful means and remove Lessee of other occupants and their effects. No
failure to enforce any term shall be deemed a waiver.

 

SECURITY DEPOSIT

 

Lessor shall not require a security deposit from Lessee.

 

TERM and TERMINATION

 

If not terminated sooner this Lease will expire December 31, 2020. Lessee or
Lessor may terminate this lease without cause at any time during the term upon
thirty (30) days written notice to the other party. Any partial month’s rent,
based on a termination date prior to expiry of the Lease, will be prorated at a
daily rate of twenty-six dollars ($26) per day.

 

NOTICES

 

Notices given, or that might be required to be given by either party shall be
accomplished by emailing, to Lessor at achong@plexusintl.com, or Lessee at
wbartkowski@cqens.com.

 

OPTION to RENEW

 

There is no option to renew this Month-to-Month Lease. Should the Lessee wish to
continue to lease beyond the term of this Lease, the Lessee must provide written
notice of this intention by December 1, 2020. Lessor will determine at that time
if a new lease will be considered beyond the current term ending December 31,
2020.

 

ENTIRE AGREEMENT

 

The foregoing constitutes the entire agreement between the Parties and may be
modified only in writing, signed by both parties. The following Exhibits, if
any, have been made a part of this lease before the Parties execution hereof:

 

Signed on this 16th day of December 2019.

 

By:[ex10-29_001.jpg]    (Lessee)    By:[ex10-29_002.jpg]    (Lessor)

 



   

